 Case: 2:20-cr-00087-MHW Doc #: 139 Filed: 09/13/21 Page: 1 of 1 PAGEID #: 679



                     UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION


United States of America,

      V.                                         Case No. 2:20-cr-87

                                                 Judge Michael H. Watson
Fanon Polk,

                                    ORDER

      There being no objections, the Court hereby adopts the Report and

Recommendation of the Magistrate Judge, EOF No. 130, that Defendant's guilty

plea be accepted. The Court accepts Defendant's plea of guilty to Counts 1 and

7 of the Superseding Indictment, and he is hereby adjudged guilty on those

counts. The Court will defer the decision of whether to accept the plea

agreement until the sentencing hearing.

      IT IS SO ORDERED.                           /




                                     MfCHAEL H. WATSON,JUDGE
                                     UNITED STATES DISTRICT COURT
